U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD/CCB
P7030.01
2/23/2005
Community Corrections
Mission and
Responsibilities

1. PURPOSE AND SCOPE. To outline the mission and
responsibilities of community corrections, a component within the
Correctional Programs Division, Federal Bureau of Prisons
(Bureau).
2. PROGRAM OBJECTIVES. The expected results of this program are
to clearly outline the duties, responsibilities, and job controls
of community corrections staff.
3.

STANDARDS REFERENCED.

4.

DIRECTIVES REFERENCED
P1400.04
P3906.16
P7010.05

None

Contact with other Agencies and Organizations
(9/9/96)
Employee Development Manual (3/21/97)
Interagency Agreement between the U.S. Bureau of
Prisons (BOP) and U.S. Marshal Service (USMS)
(12/6/93)

5.
COMMUNITY CORRECTIONS MISSION STATEMENT. The mission of
community corrections is to establish and oversee contracts for
community-based programs and to secure bed space for federal
offenders serving their sentences in non-Bureau facilities.
Community corrections also provides support to Bureau
institutions by reviewing and classifying newly-sentenced
offenders.
Community corrections staff:
a. Develop and oversee contract facilities that provide:
#

pre-release assistance for inmates who are nearing
their release date, and

P7030.01
2/23/2005
Page 2
#

a structured environment for certain probationers,
parolees, and supervised releases.

b. Develop and oversee contract facilities that provide secure
confinement for sentenced federal offenders housed in non-federal
facilities, including federal juvenile offenders.
c. Develop and maintain working relationships with the federal
law enforcement family, as well as state and local governments.
d. Provide inmate systems and case management services to
offenders in non-Bureau facilities.
e. Provide technical assistance to state and local criminal
justice agencies and serve as the general liaison between the
Bureau and the public.
f. Develop and oversee contracts for community-based
transitional drug abuse treatment (TDAT).
ORGANIZATIONAL STRUCTURE OF COMMUNITY CORRECTIONS. The
Community Corrections Branch (CCB) is a component of the
Correctional Programs Division (CPD) located in the Central
Office, Washington, DC.

6.

a.

The CCB Administrator
#

b.

reports to CPD’s Senior Deputy Assistant Director.
is responsible for providing guidance and policy
direction to Bureau staff on community corrections
initiatives.

CCB

The Community Corrections Regional Administrator (CCRA)
#

is responsible for all community corrections operations
within his or her region and the management of contract
resources (funds) associated with contract confinement
and community corrections programs. These duties are
performed under the direction of the Regional Director.

c. The Regional Management Team (RMT) is ordinarily
comprised of the following:
#

CCRA

#

Assistant Regional Administrator (sometimes filled in
lieu of Management Center Administrator (MCA),

P7030.01
2/23/2005
Page 3
#

Transitional Drug Abuse Treatment Coordinator (T-DATC),

#

Community Corrections Regional Safety Specialist
(CCRSS),

#

Community Corrections Regional Inmate Systems
Specialist (CCRISS), and
Administrative Officer.

#

The RMT provides guidance to community correction staff within
their region and works under the direction of the CCRA.
d. The Community Corrections Manager (CCM) is responsible for
all community corrections operations in their assigned judicial
district(s).
#

The CCM provides direction to the:
•
•
•
•
•

Community Corrections Contract Oversight
Specialist (COS),
Case Manager,
Legal Instruments Examiner (LIE),
Community Corrections Specialist (CCS), and
Community Corrections Administrative Assistant
(AA).

The CCM works under the direction of the RMT.
e.

The CCM office:
#

is responsible for processing requests for designation,

#

computing inmate sentences,

#

managing inmates transitioning from an institution to a
community-based facility, and

#

monitoring contract facilities within their assigned
judicial district(s).

CCMs must ensure that U.S. Probation Offices (USPOs) and the
U.S. Marshals Service (USMS) are informed of any significant
changes in Bureau policy and procedures.
f. The Transitional Drug Abuse Treatment Coordinator
(T-DATC) is responsible for the management and oversight of
contract resources for community-based drug abuse treatment.

P7030.01
2/23/2005
Page 4
#

The T-DATC provides direction to the:
•
•
•

Drug Abuse Treatment Oversight Specialist (DATOS),
Transitional Drug Abuse Treatment Specialist (TDATS), and
TDAT Management Analyst.

7. TECHNICAL ASSISTANCE. The RMT provides technical assistance
to community corrections staff during operational reviews to
ensure previously noted deficiencies have been corrected, or
satisfactory alternatives have been developed. The RMT assesses
the office’s progress towards implementing any new program
initiatives and provides on-going assistance as needed.
QUALITY CONTROL PLANS AND QUALITY ASSURANCE PLANS

8.

a.

A quality control plan (QCP) is:
#

a written group of activities designed to ensure a
standard of excellence;

#

a system or process for monitoring program outcomes
through inspections or reviews;

#

intended to provide the responsible program manager
with key information to help measure the quality of
work performed, and

#

a successful plan will allow program managers to
operate within acceptable quality levels.

A QCP will clearly identify the following:
#

the specific program outcome to be monitored (e.g., CCC
referrals - timeliness, responsiveness, completeness of
log entries; designations - timeliness, accuracy of
scoring, completeness of comments, and log entries),

#

the method (e.g., review of SENTRY runs, files, logs)
and frequency (e.g., weekly, monthly, quarterly) of
conducting and reporting inspections, and

#

the community corrections staff responsible for
completing the inspections.

Program managers will have their QCP reviewed and approved by the
RMT, to include any revisions. Policy changes, QCP inspection
reports, operational and/or program review reports, and staff
turnovers will indicate if there is a need for QCP revisions.

P7030.01
2/23/2005
Page 5
b.

Similar to a QCP, a quality assurance plan (QAP) is:
#

a written group of activities designed to ensure a
level of excellence;

#

intended to provide responsible program administrators
(e.g., CCRA, CCB Administrator) with key information to
help measure the quality of work performed by a program
manager and staff under their supervision; and

#

intended to develop and implement a successful plan
that will provide administrators with an assurance that
programs under their responsibility are meeting their
objectives.

The QAP should clearly identify the elements (e.g., specific
outcome, method and frequency of conducting and reporting, and,
staff responsibilities) of the plan.
An administrator's QAP will be based on the premise that program
managers, and not the administrator, have primary responsibility
for the management and quality control of program outcomes. An
administrator's QAP is not a substitute for quality control by
the program manager.
The method and frequency of conducting and reporting QAP
inspections will rely primarily on a review of QCP inspection
reports. A review of QCP reports, coupled with independent
sampling, provides the basis for QAP reports.
9. STAFF TRAINING. The RMTs are responsible for establishing
training and educational programs to upgrade the expertise of and
prepare staff for progressively more responsible positions.
Training standards can be found in the Employee Development
Manual Program Statement.
#

Training requirements for community corrections
trainees can be found in the Community Corrections
Trainee and Reference Guide.

Continuing education is particularly critical for TDAT staff.
technology progresses, innovative techniques for treating the
drug-dependent inmate population continue to be developed.

As

TDAT staff are expected, through on-going professional reading
and annual continuing education, to become aware of the latest
approaches to therapeutic interventions. TDAT staff are to
become knowledgeable of the techniques that provide the greatest
benefit to the inmate population.

P7030.01
2/23/2005
Page 6
When resources permit, the Bureau’s Central Office Psychology
Services Branch will sponsor a continuing education program to
help TDAT staff meet this obligation.
10. PUBLIC RELATIONS. Community corrections staff are to
establish and maintain rapport with federal agencies including
the courts, USPOs, the USMS, the Federal Bureau of Investigation
(FBI), and United States Attorneys Offices.
The RMT will routinely evaluate liaison and public relations
functions to ensure community corrections staff are maintaining
on-going contacts, establishing good working relationships, and
disseminating accurate information regarding significant changes
within the Bureau to the appropriate agencies. This can be
completed by telephone, through in-person contacts with various
members of these agencies, or by questions directed to community
corrections staff.
Community corrections staff must periodically visit these
agencies to exchange information and keep them abreast of Bureau
activities and programs. For further information refer to the
Contact with other Agencies and Organizations Program Statement.
a. Federal Courts. Community corrections staff are to
regularly advise federal courts of services and programs
available to inmates and of relevant changes in Bureau policies
and procedures.
Community corrections staff can coordinate with Chief U.S.
Probation Officers to attend meetings of the U.S. District Court
and arrange periodic informal visits with judges and magistrates.
Community corrections staff serve as a link between judges and
Bureau wardens by inviting and escorting judges to community
corrections centers (CCCs) and Bureau institutions, and by
encouraging judges to participate in Bureau conferences and other
Bureau activities.
b. U.S. Probation Office. It is essential that community
corrections staff develop close working relationships with USPOs
in their assigned districts. Community corrections staff will
take the lead in inviting U.S. Probation Officers to visit and
participate in monitoring contract programs, to participate in
training at institutions, contractor training sessions, prerelease meetings, CCC staff meetings, and Bureau and probation
training conferences.
Community corrections staff will encourage U.S. Probation
Officers to make use of CCC programs for appropriately sentenced
offenders.

P7030.01
2/23/2005
Page 7
c. Court Services and Offender Supervision Agency (CSOSA).
The community corrections office with responsibility for the
District of Columbia (DC) must interact with CSOSA as it does
with any USPO.
CSOSA is responsible for functions of parole, probation, and
pretrial supervision of inmates sentenced in DC Superior Court.
d. U.S. Marshals Service. The Bureau utilizes jails jointly
with the USMS and often depends on them to secure and monitor
jail contracts.
The Bureau also depends on the USMS to assume custody of CCC
failures and other offenders in Bureau custody. Cooperation with
the USMS in the designation process is essential for efficient
operations.
Community corrections and USMS staff must meet on a regular
basis. See the Interagency Agreement Between the U.S. Bureau of
Prisons (Bureau) and the U.S. Marshals Service Program Statement.
e. State, Local & Private Agencies. Community corrections
staff must be sensitive to the needs and concerns of the local
community. They must be aware of, and communicate with state and
local corrections agencies, law enforcement, and social services
agencies.
Community corrections staff should participate on community
advisory boards and local civic groups and be sensitive to the
concerns of locally-elected officials.
f. Bureau Institutions. Communication between community
corrections staff and institution staff is essential. The
community corrections office often serves as the link between
federal courts, USPOs, and Bureau institutions.
Community corrections staff must schedule regular visits to
Bureau institutions in their geographical area of responsibility.
Meetings will be scheduled with appropriate staff to keep them
advised of contract resources, program initiatives, referral
procedures, etc.
Community corrections staff must consult with wardens in their
districts regarding the possibility of providing training during
regularly scheduled institution training classes.
Community corrections staff will attend pre-release meetings at
institutions to discuss the expectations of the community
corrections program, CCC rules, and the requirements of
participating in special programs, such as TDAT. Inmates will be

P7030.01
2/23/2005
Page 8
given a clear understanding that they are still in the custody of
the Bureau while residing in a CCC and their access to the
community will be restricted depending on individual
circumstances.
Community corrections staff are encouraged to invite institution
staff to visit CCC facilities and treatment providers on a
regular basis.

/s/
Harley G. Lappin
Director

